El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
lili acusado apelante solicita la reconsideración de la sen-tencia que dictamos el 24 de febrero de 1947, por la cual confirmamos las dictadas por la Corte de Distrito de Baya-món, con fecha 30 de septiembre de 1946, en los dos casos mencionados en el epígrafe. En la moción de reconsidera-ción se llama nuestra nuestra atención hacia el hecho de que eu el segundo señalamiento el apelante alegó como un error cometido por la corte inferior, “el haber negado el juez de la corte inferior el derecho del abogado del acusado a argu-mentar su caso,” privando así al acusado de su derecho constitucional a estar debidamente representado por abo-gado, lo que incluye el derecho a que el abogado informe oralmente sobre los méritos del caso.
Por haber sido incluido dicho señalamiento en el refe-rente a la imputación que hacía el apelante al juez senten-ciador, de haber actuado movido por pasión, prejuicio y par-cialidad, no tomamos en consideración dicho señalamiento *81pues en verdad el mismo constituye un error de derecho más bien que una demostración de pasión, prejuicio o parcialidad.
Examinado el récord taquigráfico de dichos casos, los cua-les fueron vistos conjuntamente, encontramos que el inci-dente en que se basa este señalamiento ocurrió del modo si-guiente :
'‘Ledo. Aeosta Acosta: Queremos informar el caso.
Hon. Juez: No. Esto es un caso ‘misdemeanor’, si va a hacer un discurso para esto. Ese es un cuento viejo. Eso no es la pri-mera vez que se hace . . .
Ledo. Acosta Acosta: Pero este no es un cuento viejo.
Hon. Juez: Pero no he creído ninguno de los testigos de descargo ■ — al único es al policía. La Corte lo declara culpable de un delito de portar armas y le impone tres meses de cárcel y lo declara culpable del delito de portar armas de fuego sin registrar y le impone dos meses de cárcel.”
En el caso de Pueblo v. Vargas, 44 D.P.R. 157, se pre-sentó a la consideración de este Tribunal una situación idén-tica a la que se nos presenta en este caso. Allí, como aquí, la Corte de Distrito de Ponce se negó a permitir que el abo-gado del acusado argumentara su caso. El Fiscal de esta Corte Suprema se adhirió al recurso; y al revocar la sen-tencia y ordenar la celebración de un nuevo juicio esta Corte, por voz de su Juez Presidente Sr. Del Toro, se expresó así, copiando del sumario:
‘‘El derecho de todo acusado a estar asistido de abogado para su defensa, incluye la argumentación del caso por el abogado. Ne-garlo constituye error perjudicial que da lugar a la revocación.”
El Fiscal 'de este Tribunal, habiendo sido notificado con copia de la moción de reconsideración, ha radicado un in-forme sometiendo la cuestión a la decisión del Tribunal “de-conformidad con las circunstancias que rodean el caso.”
Es indudable que las cortes tienen poder para limitar de una' manera razonable y de acuerdo con las circunstancias de cada caso, el tiempo durante el cual los abogados deberán *82presentar sus argumentos sobre los méritos del caso, pero el negar en absoluto al abogado de un acusado el derecho a argumentar el caso oralmente, antes de dejarlo sometido de-finitivamente a la decisión del tribunal, constituye un error grave y perjudicial a los derechos del acusado y es suficiente, a nuestro juicio, para justificar la revocación de la sentencia.
Por las razones expuestas, procede que reconsideremos y dejemos sin efecto la sentencia que dictamos el 24 de fe-brero de 1947 y que se revoquen las sentencias apeladas y se devuelvan los casos a la Corte de Distrito de Bayamón para la celebración de un nuevo juicio.